Exhibit 10.1
 
Logo [logo.jpg]


November 6, 2015


 
Via Electronic Delivery


Harry T. Wilkins
c/o American Public Education, Inc.
111 West Congress Street
Charles Town, West Virginia 25414


Dear Harry:
 
 
Thank you for your long and distinguished service to the Company and its
institutions.  This retirement letter agreement (this “Letter Agreement”) sets
forth the terms and conditions of your retirement as the Executive Vice
President and Chief Development Officer of American Public Education, Inc., a
Delaware corporation (the “Company”) and the Chief Executive Officer of National
Education Seminars, Inc., an Ohio corporation and wholly owned subsidiary of the
Company (“NES”), and the transition of your responsibilities in connection with
such retirement.  This Letter Agreement amends and supplements the Amended and
Restated Employment Agreement by and between you and the Company, dated as of
April 28, 2014 (the “Employment Agreement”).   Please acknowledge your agreement
and acceptance of the terms of this Letter Agreement by countersigning and
returning a copy of this letter to me.
 
Any capitalized terms that are not otherwise defined herein shall have the
meanings assigned thereto in the Employment Agreement.
 
In consideration of the mutual promises contained in this Letter Agreement, the
Company and you agree, effective as of the date of this letter, as follows:
 


1.  
Retirement from Service.

 
(a)          
As of December 4, 2015, or such other date as you and the Company may mutually
agree upon (provided that such date shall be no later than December 31, 2015)
(the “Retirement Date”), you will resign from your positions as the Executive
Vice President and Chief Development Officer of the Company, the Chief Executive
Officer of NES, a member of the Board of Directors of NES and any other
positions you may have with the Company or its affiliates, and will promptly
execute such documents and take such actions as may be necessary or reasonably
requested by the Company to effectuate or memorialize your resignation from such
positions. The parties agree that your resignation will be treated as a
termination of employment by you for Good Reason pursuant to Section 10(c) of
the Employment Agreement, and that the Retirement Date shall constitute the Date
of Termination for purposes of the Employment Agreement.



(b)          
Effective as of the Retirement Date, your employment under the Employment
Agreement will terminate and you will no longer be employed by the Company, NES
or any of their affiliates.  From and after the Retirement Date, you agree to
provide consulting services to the Company from time to time as reasonably
requested by the Chief Executive Officer of the Company in connection with the
search for, and the transfer of executive leadership to, a successor Chief
Executive Officer of NES, provided that if such successor is an interim
appointment, you will provide the same services with respect to any permanent
replacement thereto.  You will provide up to ten hours per month of such
consulting services for a period of 18 months following the Retirement Date (the
“Transition Period”).

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Release. On or before the 60th day following the Retirement Date, you shall
execute a release of claims substantially in the form attached to the Employment
Agreement as Appendix A (the “Release”).  No payments shall be made to you
pursuant to this Letter Agreement and no benefits to which you are entitled
pursuant to this Letter Agreement shall accrue or otherwise take effect unless
and until you have executed the Release and all revocation periods applicable
thereto have expired on or before the 60th day following the Retirement Date
without the release being revoked.



3.  
Termination Benefits.

 
(a)           
You and the Company agree that, because your retirement is being treated as a
termination by you for Good Reason pursuant to Section 10(c) of the Employment
Agreement, you shall receive the benefits pursuant to Section 11(d) of the
Employment Agreement in accordance with and subject to the terms of the
Employment Agreement, provided, however, that the benefits that you receive
pursuant to Section 11(d)(iii) shall be for the entire Transition Period, in
lieu of the 12 months stated therein. You acknowledge and agree that because the
Date of Termination will occur within 60 days prior to the end of a calendar
year, certain of the payments you will receive pursuant to Section 11(d) of the
Employment Agreement will not commence until 2016.



(b)          
You and the Company agree that, in recognition of, and as consideration for, the
consulting services you will provide to the Company during the Transition Period
and subject to your compliance with the terms of this Letter Agreement and the
terms of the Employment Agreement, including those referred to in Section 4
below, during the Transition Period all of your outstanding restricted stock
units and restricted stock awards shall continue to vest and be settled in
accordance with the respective vesting schedules and performance conditions
applicable thereto.



(c)           
You acknowledge and agree that you have no further right to receive any
compensation, payments or benefits from the Company, other than as set forth in
the Employment Agreement, as amended by this Letter Agreement.



4.  
Restrictive Covenants. You acknowledge and agree that any and all restrictive
covenants to which you are subject, including, but not limited to, those
described in Section 8 (Confidential Information) and Section 9
(Non-Competition) of the Employment Agreement, will continue in full force and
effect in accordance with the terms and conditions thereof. You also acknowledge
and agree that any and all terms and conditions of the Employment Agreement
which expressly or by reasonable implication survive your separation from the
Company to which you are subject will continue in full force and effect in
accordance with the terms and conditions thereof.

 
5.  
Taxes. The Company may withhold from any amounts payable under this Letter
Agreement all federal, state, city, foreign or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Letter Agreement, the Company shall
not be obligated to guarantee any particular tax result for you with respect to
any payment provided hereunder, and you shall be responsible for any taxes
imposed on you with respect to any such payment.

 
 
-2-

--------------------------------------------------------------------------------

 
 
6.  
Section 409A. This Letter Agreement and the payments to be made hereunder are
intended to comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder (“Section
409A”), and this Letter Agreement will be interpreted, and all tax filings with
the Internal Revenue Service relating to the payments will be made, in a manner
consistent with that intent.  Your retirement as the Executive Vice President
and Chief Development Officer of the Company and the Chief Executive Officer of
NES on the Retirement Date is intended to constitute a “separation from service”
for purposes of Section 409A.  In furtherance of the preceding sentence, you and
the Company anticipate and agree that the level of consulting services that you
shall perform during the Transition Period shall not exceed the maximum level
that is presumed to result in a “separation from service” in accordance with
Treasury Regulation Section 1.409A-1(h)(1)(ii).



7.  
Consultation with Attorney; Voluntary Agreement. You acknowledge that (a) the
Company has advised you to consult with an attorney of your own choosing prior
to executing this Letter Agreement, (b) you have carefully read and fully
understand all of the provisions of this Letter Agreement, and (c) you are
entering into this Letter Agreement knowingly, freely and voluntarily in
exchange for good and valuable consideration.



8.  
Governing Law. Letter Agreement shall be governed by and construed in accordance
with the laws of the State of West Virginia (but not including the choice of law
rules thereof).



9.  
Entire Agreement. This Letter Agreement, taken together with the Release and
Employment Agreement, as modified by this Letter Agreement, constitute and
contain the entire agreement and understanding concerning your employment,
termination from employment and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof.  Except as expressly amended by this Letter Agreement,
the terms of the Employment Agreement remain in full force and effect.



10.  
Amendments. This Letter Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto.



11.  
Counterparts. This Letter Agreement may be executed in two or more counterparts,
each of which shall be an original, and all of which shall be deemed to
constitute one and the same instrument.



[Signature page follows]
 
 
-3-

--------------------------------------------------------------------------------

 
 
If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.
 

 
AMERICAN PUBLIC EDUCATION, INC.
                                 
By:
 
/s/ Wallace E. Boston
             
Name:
 
Wallace E. Boston, Jr.
   
Title:
 
President and Chief Executive Officer
           

 

 
 
Accepted and Agreed to:
                     
 /s/ Harry T. Wilkins
   
Harry T. Wilkins
   

 
 
[Signature Page to Retirement Letter Agreement]